Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
The request filed on December 12, 2022 for a Request for Continuing Examination (RCE) under 37 CFR 1.114 is acceptable and an RCE has been established. Any previous finality is hereby withdrawn and a new action on the merits follows.  Any newly-submitted claims have been added.  An action on the RCE follows.

Drawings
The drawing correction filed July 6, 2022 has not been approved at least because the applicant has failed to comply with 37 CFR 1.121(d).
Accordingly, the drawings are still objected to because figure 1 does not facilitate an understanding of the invention.  See 37 CFR 1.81.  Note that it is unclear how the box 112 illustrates an edge and if the complex contour is part of the edge.  How does illustrating a box labeled “edge” with another box labeled “complex contour” indicate that the edge has a complex contour?  Similarly, what does showing a box labeled “contoured panel” with a another box labeled “edge” indicate?  Since the second load is disposed in the box labeled safety system, does the safety system include the second load?  How does the box labeled “vehicle door” show a vehicle door?  How does the edge 112 relate to the vehicle door?  Is the edge 112 part of the vehicle door?  Is the edge 116 part of the vehicle door?  Also, it is unclear what several of the arrows in figure 1 represent.  For example, what does the arrow leading from the box 108 to the box 120 represent?  Is the contoured panel providing a force to the second load?  What does the line between the sensor 105 and the edge 112 represent?  What does the line between the hinge 108 and the edge 112 represent or is the line extending between the hinge 108 and the door 111?  It is suggested that the applicant cancel figure 1 and incorporate any elements shown in figure 1 not shown in the other figures into the other figures.  Finally, Figures 1 and 6 contradict one another.  Note that figure 1 shows the edge 116 and the edge 112 being spaced apart from one another and not aligned with one another while figure 6 shows the edges 604 and 206 aligning with one another.
Figure 8 is objected to because it fails to include the proper cross-sectional shading in accordance with MPEP 608.02.  Note that all of the elements shown in figure 8 are improperly shown with a metal cross sectional shading.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract is objected to because it fails describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.  Note that the abstract fails to mention a door and the anti-pinching features of the invention.
Correction is required.  See MPEP § 608.01(b).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Recitations such as “a first load” on line 3 of claim 3 render the claims indefinite because it is unclear whether or not the applicant is referring to the first load set forth in claim 2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over DE 100 47 085 in view of Hoshina et al. (US 2009/0009325).  DE 100 47 085 discloses an apparatus comprising:
a structure 2 having a first edge 62 in which at least a portion of the first edge has a contour as shown in figure 1;
a sensor 52 attached to the structure 2;
a hinge 60 directly coupled to at least a first portion (labeled below) of the sensor 52,
wherein the hinge 60 conforms to at least the first portion of the sensor 52; and 
a contoured panel 58 movably attached to the hinge 60 in which the contoured panel 58 has a second edge (labeled below) that substantially aligns with the contour of the first edge of the structure such that the second edge follows the contour of the first edge (claim 1);
wherein the contoured panel 58 is movably attached to the hinge 60 such that application of a first load to the contoured panel 58 causes the contoured panel to move relative to the hinge (claim 2);
	wherein: a distance threshold, as shown in figure 2, is a minimum distance that an end portion of the contoured panel 58 needs to move for a first load to be transferred to the sensor 52 as a second load; and wherein an obstruction is detected when the second load applied to the sensor meets at least a strain threshold (claim 3);
	further comprising: a powered system 16 (fig. 3), wherein operation of the powered system 16 is controlled based on detection of the obstruction (claim 4);
	wherein the first distance threshold and the strain threshold are different (claim 5);
	wherein the sensor 52 further comprises a second portion (labeled below) that includes a sensing wire 46 (claim 6);
	wherein the hinge 60 comprises a compressible material, and wherein movement of the contoured panel 58 compresses at least a portion of the hinge 60 such that the contoured panel moves relative to the hinge (claim 7);
	wherein the structure 2 is a vehicle door selected from any one of: a powered rear door, a powered sliding door, a powered side door, or a tailgate door (claim 10).
DE 100 47 085 appears to be silent concerning a complex contour.
However, Hoshina et al. discloses an apparatus comprising a structure 3 having a first edge (labeled below) in which at least a portion of the first edge has a complex contour as shown in figure 10;
a sensor 2 attached to the structure 3; and
a contoured panel 16 (see figures 7A and 10) in which the contoured panel 16 has a second edge (labeled below) that substantially aligns with the contour of the first edge of the structure such that the second edge follows the contour of the first edge (claim 1);
	wherein the complex contour of the first edge is a curved contour (labeled below) that deviates from a simpler contour (labeled below) of a rest of the first edge of the structure (claim 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide at least a portion of the first edge of DE 100 47 085 with a complex contour and position the second edge of the contoured panel of DE 100 47 085 so that the second edge substantially aligns with and follows the contour of the first edge, as taught by Hoshina et al., improve the aesthetics of the structure and to increase the length of the first edge that is protected against an object being pinched between the structure and a vehicle body.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over DE 100 47 085 in view of Hoshina et al. as applied to claims 1-8 and 10 above, and further in view of Okuma et al. (US 2020/0109590).  Okuma et al. discloses a member 402 (fig. 4) associated with a contoured panel 302 and positioned relative to a sensor 101 such that absent a first load that meets at least a first threshold being applied to the contoured panel 302, the member 402 applies zero load or a second load insufficient to meet a second threshold on the sensor.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide DE 100 47 085, as modified above, with at least one member, as taught by Okuma et al., to increase the sensitivity of the sensor to detect an object disposed between the tailgate 2 and the vehicle body 6.









FOR CLAIMS 1-8 AND 10

    PNG
    media_image1.png
    944
    1108
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1573
    1119
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    1579
    1127
    media_image3.png
    Greyscale

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over DE 100 47 085 in view of Hoshina et al. (US 2009/0009325).  DE 100 47 085 discloses a vehicle door comprising:
a door panel 2 having a first edge 62 in which at least a portion of the first edge has a complex contour (as labeled below);
a sensor 52 attached to the door panel 2 in which the sensor comprises a sensing wire 46 that runs substantially aligned with the first edge 62 of the door panel 2 as shown in figure 2 except for the portion of the first edge having the complex contour;
a hinge 60 directly coupled to at least a first portion (labeled below) of the sensor, wherein the hinge conforms to at least the first portion of the sensor; and
a contoured panel 58 movably attached to the hinge in which the contoured panel has a second edge (labeled below), 
wherein, when a first load is applied to the contoured panel, the contoured panel transfers the first load to the sensor as a second load, which thereby results in a detection of an obstruction (claim 11);
further comprising: a powered system 16 that controls an opening and closing of the vehicle door 2 and a safety system that includes the sensor 38, the hinge 60, and the contoured panel 58, wherein the safety system controls operation of the powered system in response to the detection of the obstruction by the sensor (claim 12);
wherein the safety system prevents the powered system from fully closing the vehicle door 2 in response to the detection of the obstruction by at least one of stopping a closure of the vehicle door 2 or causing the powered system to move the vehicle door 2 in an open direction as set forth in paragraph 32 (claim 13).
	DE 100 47 085 appears to be silent concerning the second edge of the contoured panel substantially aligning with the complex contour of the first edge of the door panel such that the second edge follows the complex contour of the first edge.
	However, Hoshina et al. discloses a vehicle door comprising: a door panel 5 having a first edge (labeled below) in which at least a portion of the first edge has a complex contour (labeled below); 
a sensor attached to the door panel in which the sensor comprises a sensing wire 2 that runs substantially aligned with the first edge of the door panel except for the portion of the first edge having the complex contour (see annotated figure 10 below); and 
a contoured panel 16 (see figures 7A and 10) in which the contoured panel 16 has a second edge (labeled below) that substantially aligns with the complex contour of the first edge of the door panel such that the second edge follows the complex contour of the first edge (claim 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide at least a portion of the first edge of DE 100 47 085 with a complex contour and position the second edge of the contoured panel of DE 100 47 085 so that the second edge substantially aligns with and follows the contour of the first edge, as taught by Hoshina et al., improve the aesthetics of the structure and to increase the length of the first edge that is protected against an object being pinched between the structure and a vehicle body.

FOR CLAIMS 11-13

    PNG
    media_image4.png
    831
    1121
    media_image4.png
    Greyscale


    PNG
    media_image1.png
    944
    1108
    media_image1.png
    Greyscale

 
    PNG
    media_image5.png
    824
    960
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    803
    964
    media_image6.png
    Greyscale

Response to Arguments
Applicant's arguments filed December 12, 2022 have been fully considered but they not persuasive.
The applicant argues that DE 100 47 085 fails to disclose a hinge directly coupled to a sensor.  This not found to be persuasive.  As noted in the rejection above, the sensor of DE 100 47 085 comprises element 52.  This interpretation of the teachings of DE 100 47 085 is analogous to the applicant’s disclosure.  Note that the applicant’s sensor 500 comprises a sensing wire 508 which is attached to a structure 504 and the hinge is directly coupled to the structure 504.  Similarly, DE 100 47 085 discloses a sensing wire 38 which is attached to a structure (labeled below) and the hinge 60 is directly coupled to the structure.

    PNG
    media_image7.png
    944
    1108
    media_image7.png
    Greyscale

Conclusion
THIS ACTION IS NOT MADE FINAL.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J STRIMBU whose telephone number is (571)272-6836. The examiner can normally be reached 8:00-4:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY J STRIMBU/Primary Examiner, Art Unit 3634